UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 4, 2016 ROSTOCK VENTURES CORP. (Exact name of registrant as specified in its charter) Nevada 000-55604 98-0514250 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2360 Corporate Circle, Suite 4000 Henderson, Nevada 89074-7722 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(702) 866-2500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On April 4, 2016, our company entered into a letter of intent with Rangefront Consulting LLC (“Rangefront”).Pursuant to the letter of intent, we are to enter into a definitive agreement with Rangefront whereby Rangefront will grant us the option to acquire 100% of the title, interest and right in and to four mineral claims in Esmerelda County, Nevada (the “Option”).In exchange for the grant of the Option by Rangefront, we shall: 1. pay $3,500 to Rangefront on signing of a definitive agreement; and 2. issue an aggregate of 200,000 common shares of our company to Brian Goss as the authorized representative of Rangefront. Entry into the material definitive agreement shall take occur no later than April 30, 2016 and is subject to due diligence by both parties and conditions that are typical of such transaction and as outlined in the letter of intent. Item 9.01 Financial Statements and Exhibits 10.1 Letter of Intent with Rangefront Consulting LLC April 4, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROSTOCK VENTURES CORP. /s/Gregory Rotelli Gregory Rotelli President and Chief Executive Officer Date: April 13, 2016 2
